TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00276-CV


Greg Abbott, Attorney General of Texas, and
Southwest Texas State University, Appellants

v.


Samuel Tarsitano, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN204225, HONORABLE ROSE SPECTOR, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants Greg Abbott, Attorney General of Texas, and Southwest Texas State
University have filed an unopposed motion to dismiss their appeal.  See Tex. R. App. P. 42.1(a)(2). 
We grant the motion and dismiss the appeal.


 __________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants' Motion

Filed:   June 19, 2003